BOYCE F. MARTIN, JR., Circuit Judge.
William Q. Tingley, III, an executive with Proto-Cam. Inc., his son, William Q. Tingley, and their business partner, Daniel R. Bradley, appeal the district court’s grant of summary judgment and imposition of sanctions. Appellants argue that the district court erred in 1) dismissing their claims under the False Claims Act rather than giving appellants an opportunity to obtain representation and 2) dismissing their citizen suits under the Comprehensive Environmental Response, Cleanup, and Liability Act and the Solid Waste Disposal Act. Appellants claim that the district court 1) had no basis for finding that appellants had a history of abusive litigation; 2) had no basis for finding that appellants maintained this lawsuit in bad faith; 3) should have notified appellants prior to issuing its decision that they must be represented by a licensed attorney; 4) abused its discretion in awarding sanctions and costs; 5) abused its discretion in issuing its injunction; and 6) was disqualified to impose sanctions in light of the district judge’s bias in being a member of the Grand Rapids legal community. We have reviewed the district court’s judgment and the appellate briefs in the light most favorable to the appellants and we are not persuaded that the district court erred in any way. We affirm the judgment in its entirety, and reference and incorporate the district court’s opinion.